November 4, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 15-16, the language “is born by at least one front connecting rod…..” is unclear and confusing language.  What does Applicant mean by “born”? 
In claim 2, line 4, why is there a parenthesis in front of the word “(is”? 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer (U.S. Patent No. 10,926,673 B2) in view of Faye (DE 102013007445 A1) and Epaud et al (U.S. Patent Application Publication No. US 20190389335 A1).

    PNG
    media_image1.png
    363
    254
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    351
    245
    media_image2.png
    Greyscale



a seatback 5;
a seat cushion 3 comprising at least one longitudinal connecting rod; 3a
a base 11;
a seatback footing 21 mounted on the base 11, where a locking device 23 is selectively lockable for locking the seatback footing 21 on the base 11 and unlockable for releasing the seatback footing 21, and the released seatback footing 21 is rotationally mobile relative to the base (See Figures  1-2);
wherein the seatback 5 is mounted pivoting on fitting 7 around a first pivot by an articulation mechanism suited for adjusting an angular position of the seatback, where the articulation mechanism is mobile between a locked position where the seatback is immobilized relative to the seatback footing, and an unlocked position where the seatback can pivot relative to the fitting 7 around the first pivot;
wherien the seat cushion 3 is mounted pivoting on the fitting 7 around a second pivot V parallel to the first pivot, and where said seat cushion is born by at least one front connecting rod 13 connected pivotably to the seat cushion by a third pivot and to the base by a fourth pivot, where the front connecting rod 13 is mobile between a raised position for normal use of the seat and a position tilted forward (See Figures 1-2). Kaemmerer does not teach that the seatback is mounted pivoting on the seatback footing around a first pivot by an articulation mechanism, where the articulation mechanism is mobile between a locked position and an unlocked position where the seatback can pivot. Kaemmerer does not teach that the seat cushion is mounted pivoting on the seatback footing around a second pivot parallel to the first pivot, and where said seat cushion is born by at least one front connecting rod connected pivotably to the seat cushion 

    PNG
    media_image3.png
    225
    290
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    234
    294
    media_image4.png
    Greyscale

However, Faye teaches the concept of a seatback 6 is mounted pivoting on a seatback footing 16 around a first pivot by an articulation mechanism and a seat cushion 4 is mounted pivoting on the seatback footing 16 around a second pivot parallel to the first pivot, wherein the seatback is connected to the base by a first rear connecting rod 34 mounted pivoting on a second rear connecting rod 36 by a fifth pivot, where the first rear connecting rod 34 is mounted pivoting on the base by a sixth pivot, where the second rear connecting rod 36 is mounted pivoting on the seatback by a seventh pivot, and where the fifth, sixth and seventh pivots are parallel to the first pivot the seat; wherein the seventh pivot is located forward of the first pivot; wherein the seat has two sides and comprises, respectively on the two sides: a front connecting 

    PNG
    media_image5.png
    258
    285
    media_image5.png
    Greyscale

Epaud et al teach a vehicle seat similar to the vehicle seats of Kaemmerer and Faye that uses an actuator for adjusting the angular position of the backrest frame and for adjusting the angular position of the first and second connecting rods 22, 24.  It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Kaemmerer, to include a first rear connecting rod mounted pivoting on a second rear connecting rod by a fifth pivot, where the first rear connecting rod is mounted pivoting on the base by a sixth pivot, where the second rear connecting rod is mounted pivoting on the seatback by a seventh pivot, and where the fifth, sixth and seventh pivots are parallel to the first pivot the seat, as taught by Faye and to include an actuating device configured for actuating the first rear connecting rod in rotation around the sixth pivot, as taught by Epaud et al, since it would allow the seat of Kaemmerer to be operated by an actuating device such as a motor or an electric jack wherein the actuating device would be configured for actuating the first connecting rod in rotation: in a first direction, from a rest position to a first connecting rod position, when the .

Claims 5-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches similar vehicle seats that teach structures and concepts similar to those of the present invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636